Powell, J
The city court of Atlanta is a court of general common-law jurisdiction. Those exceptions which exist to its jurisdiction, on account of the exclusive jurisdiction of the superior court and of the court of ordinary as to certain causes, render it no less a court of general jurisdiction, as contradistinguished from courts of special jurisdiction.
2. A general appearance and pleading waives all defects in process or service of process. Civil Code, §4981.
3. A suit which states that the defendant is indebted to the plaintiff on 77 promissory notes for $10 each, and prays judgment for the principal and interest “of said notes,” is within the jurisdiction of the city court of Atlanta, although only one of the notes is attached as an exhibit, especially when it is alleged that the other 76 notes are substantially in the same form.
4. The city court of Atlanta has jurisdiction of a suit based upon notes given for the purchase-money of land, and praying a general judgment with a special lien upon the land. Wheatley v. Blalock, 82 Ga. 406 (9 S. E. 168).
5. There was no error in overruling the motion to set aside the judgment, for any of the reasons stated. Judgment affirmed.